Citation Nr: 0703743	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-17 690	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

1.   Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to March 8, 
2004.  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from March 8, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1986 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for PTSD and assigned a rating of 30 percent effective May 
10, 2002.  In a rating decision dated in May 2005 the rating 
for PTSD was increased from 30 percent to 50 percent 
effective March 8, 2004.  The veteran expressed disagreement 
with the initial evaluations assigned for her PTSD and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to March 8, 2004, the veteran's PTSD was productive 
of occupational and social impairment with reduced 
reliability and productivity.  

2.  Prior to and after March 8, 2004, the veteran's PTSD is 
not show to be productive of occupational and social 
impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for PTSD of 50 percent 
prior to March 8, 2004, have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-, 4.130, Diagnostic Code 9411 (2006).

2.  Prior to and after March 8, 2004, the criteria for an 
initial rating for PTSD in excess of 50 percent have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.125-, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in June 2004.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should an increased evaluation be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the veteran 
did not express any disagreement with the effective date 
service connection was granted, which is also the effective 
date for compensation in this case.  As such, the veteran is 
not prejudiced by the failure to provide her that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and her representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran essentially contends that the initial evaluations 
assigned for her PTSD do not accurately reflect the severity 
of that disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment.  
38 C.F.R. § 4.126. 

The rating schedule provides for a 10 percent rating when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, including work, school, family relationships, 
judgment, thinking or mood, due to symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name. 

The symptoms for the preceding ratings follow the phrase 
"such symptoms as" which indicates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Accordingly, the Board is not required 
to find the presence of all, most, or even some, of the 
enumerated symptoms for any particular rating.  The list of 
symptoms merely provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Board must 
consider all symptoms of the veteran's condition which affect 
the level of occupational and social impairment.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
the diagnostic code, the appropriate, equivalent rating will 
be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 
(2002). 

The VA has also adopted in its Rating Schedule the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV), which 
includes a Global Assessment of Functioning (GAF) score.  A 
GAF score reflects the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health.  A GAF score of 71-80 indicates 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors, and result in 
no more than slight impairment in social, occupational, or 
school functioning.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board observes that the words "moderate" and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Although the word "moderate" is 
not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary 871 (3d Coll. 
ed. 1988).

The evidence for consideration includes VA medical records, 
including the reports of VA examination afforded the veteran 
to assess the severity of her PTSD.  VA treatment records 
dating from March 1999 to October 2004 contain GAF scores 
that ranged from a low of 51 in October 2002 and a high of 68 
in March 2000, with most in the range of 60 to 65.  

In October 2002 the veteran was afforded a VA examination.  
During the examination the veteran reported problems with bad 
dreams, with the theme of somebody always try to get her.  
The examiner observed that the veteran was extremely nervous, 
and that she spoke rapidly with staccato-like speech.  The 
examiner also observed that the veteran's mood was depressed 
and anxious, but noted that the veteran's insight into her 
problems was adequate, and her social judgment fair.  In 
addition, the examiner reported that the veteran endorsed no 
visual or auditory hallucinations, and no homicidal or 
violent behavior.  Other findings were as follows:

She feels fatigued.  She can't stay 
focused on anything.  She misplaces 
things, and is forgetful.  She reported 
significant depression with episodes of 
tearfulness and fatigue, low self 
esteem.  She experiences significant 
fear and anxiety.  She has an 
exaggerated startle response.  Her 
thinking tends to be paranoid.  She 
feels like she doesn't fit in.  She 
[is] jumpy around men.  
Interpersonally, she prefers to be by 
herself.  She often feels that people 
are trying to do harm to her.  She 
sometimes wakes in the middle of the 
night sweating.  She feels constantly 
stressed, and feels safer at home.  She 
cannot tolerate being in a crowd of 
people.  She has little interest in 
sex.

The examiner returned an Axis I diagnosis of "post-traumatic 
stress disorder; major depressive disorder, recurrent," and 
an Axis V GAF of 51.  The examiner added that "this global 
assessment of functioning reflects moderate to serious 
symptoms of post-traumatic stress disorder and depression 
which affect [the veteran's] psychological well being, and 
her social and occupational functioning, as noted above."

In January 2005 the veteran underwent another VA examination.  
During the examination the veteran reported that she had lost 
"about seven to ten days in the past year due to post-
traumatic stress disorder."  The examiner reports that the 
veteran isolates socially and denies having friends.  The 
examiner also noted the veteran's hygiene as fair, and added 
that the veteran is able to attend to her basic activities of 
daily living.  Mental status examination found the veteran to 
be oriented to time, person, and place, with no impairment of 
thought process or communication despite the veteran's 
complaints of some short term memory impairment.  There was 
also no evidence of any actual hallucinations or current 
suicidal ideation, and the veteran denied any panic attacks.  
Speech was fluent and relevant, and impulse control was fair.  
Axis I diagnosis was "post-traumatic stress disorder, 
chronic, symptomatic," with an Axis V "GAF of 55 with flat 
affect, moderate difficulty in occupational functioning, 
serious difficulty in social functioning and no friends."

After reviewing the evidence of record, the Bard is of the 
opinion that the veteran's PTSD was more severe than 
evaluated prior to March 8, 2004.  According to the October 
2002 examiner, the veteran suffers from "moderate to 
serious" symptoms of post-traumatic stress disorder and 
depression that affect her psychological well being, and her 
social and occupational functioning, with symptoms consistent 
with a GAF of 51, including extreme nervousness; staccato-
like speech; interrupted sleep; depressed mood; and anxiety.  
Treatment records compiled since the October 2002 examination 
reflect a GAF of 60, which is at the high end of the moderate 
(51-60) range of symptomatology.  See DSM IV.  A subsequent 
VA examination done in January 2005 found the veteran to be 
functioning with a GAF of 55.  Id.  

The Board is of the opinion that these scores represent 
symptoms consistent with an evaluation of 50 percent, which 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Based on the medical evidence of 
record, an evaluation of 50 percent is warranted beginning 
prior to March 8, 2004.  38 C.F.R. § 4.130, Diagnostic Code 
9411; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Although the evidence establishes that the veteran does 
suffer from occupational and social impairment as a 
consequence of her PTSD, treatment records contain no 
evidence of symptoms consistent with a rating of 70 percent, 
such as chronic suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Treatment records also contain no evidence of the 
types of chronic symptoms that would warrant a rating of 100 
percent, such as persistent delusions, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
closes relatives, own occupation, or own name.  Accordingly, 
a rating in excess of 50 percent is not warranted at any time 
during the period under review in this decision.  Id.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 50 percent for PTSD prior 
to March 8, 2004 is granted.  

Before and after March 8, 2004, an initial rating in excess 
of 50 percent for PTSD have not been met.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


